                                            Case 3:19-cv-03986-SI Document 20 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN MILLEN,                                    Case No. 19-cv-03986-SI
                                   8                    Plaintiff,
                                                                                             ORDER
                                   9             v.

                                  10     MORRIS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On March 3, 2020, the court ordered plaintiff to provide by April 30th a first name or first

                                  15   initial for defendant correctional officer Morris so that Morris could be served with process. Docket

                                  16   No. 15. The court suggested that plaintiff could, “for example, ask his correctional counselor and

                                  17   write to the personnel office at San Quentin to try to obtain that information.” Id. Plaintiff did not

                                  18   obtain the information and instead asked the court to obtain it for him. Docket No. 17. The court

                                  19   declined and explained that it was the plaintiff’s obligation to comply with court orders and is not

                                  20   the court’s obligation to prosecute his case for him. Docket No. 18. The court extended the deadline

                                  21   to August 3, 2020 for plaintiff to provide the information. Id. Plaintiff still has not provided the

                                  22   information.

                                  23          Plaintiff has filed a document requesting that the monetary damages requested in his

                                  24   complaint be awarded to him because he has made “ample efforts to acquire the officer’s name w/

                                  25   no avail.” Docket No. 19 at 1. The request for damages is DENIED. Plaintiff misunderstands the

                                  26   situation: when service of process is not accomplished on a defendant, the result is that the plaintiff

                                  27   takes nothing rather than that the plaintiff prevails. The defendant must be identified so he can be

                                  28   served with process if plaintiff is to have any hope of prevailing on his complaint.
                                            Case 3:19-cv-03986-SI Document 20 Filed 09/03/20 Page 2 of 2




                                   1          Plaintiff has not made adequate efforts to obtain the defendant’s first name so that the

                                   2   defendant can be served with process. The documents attached to plaintiff’s most recent filing

                                   3   indicate that his failure to obtain the information is due more to his refusal to follow simple

                                   4   instructions, rather than obstructionist tactics by prison officials. Plaintiff submitted a CDCR-22

                                   5   request for the first name of C/O Morris; the request went to the litigation coordinator at R.D.

                                   6   Donovan Facility (where plaintiff is now housed), who responded that he did “not have access to

                                   7   San Quentin staff roster and [was] unable to provide . . . that information with the details provided.”

                                   8   Docket No. 19 at 9. The litigation coordinator instructed plaintiff to submit a “CDCR 22 or public

                                   9   records act [request] to San Quentin.” Id. There is no indication that plaintiff followed these simple

                                  10   instructions in the five months since they were provided. Plaintiff submitted a CDCR-602 inmate

                                  11   appeal in mid-June that he wanted to be processed as an emergency appeal. The appeal was deemed

                                  12   not to be an emergency and was scheduled to be responded to in the normal timeframe for handling
Northern District of California
 United States District Court




                                  13   inmate appeals. Docket No. 19 at 1, 4. This does not appear to be an improper response, as there

                                  14   was no “emergency” need for the information that was not due until almost six weeks after plaintiff

                                  15   filed that inmate appeal. (There are other CDCR-22s attached to the filing, but they are illegible.)

                                  16          Once again, the court reminds plaintiff that he must obtain the first name for C/O Morris so

                                  17   that service of process can be accomplished. Plaintiff should write to the personnel office at San

                                  18   Quentin, submit a CDCR-22 to the litigation coordinator at San Quentin, and file a public records

                                  19   act request seeking the information from San Quentin State Prison officials. If plaintiff does not

                                  20   provide the first name of the defendant by November 6, 2020, the action will be dismissed.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 3, 2020

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
